BARDGETT, Judge
(dissenting).
T respectfully dissent for the reason that in my opinion Art. V, Sec. 27, Constitution of Missouri 1945, as amended 1970, does not vest the Commission orf Retirement, Removal and Discipline with jurisdiction over those persons presiding over municipal courts.
Sec. 27 of Art. V, Constitution of Missouri, as amended in 1970, certainly is a highly desirable and needed provision for the retirement, removal, and discipline of judges, and is much better than the cumbersome impeachment proceedings under Art. VII, Sec. 2, Mo.Const. 1945. The question in this case is not whether Sec. 27 should include municipal court judges within its purview but rather whether or not it does include those judges.
A bare reading of Sec. 27, isolated from the rest of Art. V, facially appears to include all judges of all courts in Missouri within its scope without any exceptions. However, the conclusion that Sec. 27 does include municipal judges within its purview requires that we ignore certain facts concerning municipal court judges in Missouri that we know to be true and consider Sec. 27 in isolation from the rest of Art. V, the judicial article of our Constitution.
As will be set forth more fully infra, Secs. 24 and 25 of Art. V use language just as facially all-inclusive as Sec. 27, but Secs. 24 and 25 have never been considered by this court or the general assembly to apply to municipal court judges.
T agree that the designation of the municipal court of St. Louis as a “city court” rather than a “municipal corporation court” is of no significance. As such, it is a municipal corporation court as that term is used in Art. V, Sec. 1, Mo.Const.1945, as amended 1970, which designates those tribunals which may exercise judicial power but does not mention nor refer to the person who presides over municipal courts in any respect. Art. V, Sec. 5, Mo.Const. 1945, referred to in the principal opinion, vests the supreme court with power to establish rules of practice and procedure in all courts and I agree that the phrase “all courts” includes municipal courts. However this provision has never been construed or understood to give any power to this court to discipline or punish any judge of any court and does not relate in any respect to the Commission on Retirement, Removal and Discipline.
The principal opinion relies in part on the definition found in Rule 12.27(a), adopted by the court to implement Art. V, Sec. 27, wherein “judge” was defined as meaning a judge or commissioner of any court of this state as support for the conclusion that Art. V, Sec. 27, includes those persons who preside over all municipal courts. Tf this is so, then Rule 12.27(b) defining “magistrate” as a judge of a magistrate court is completely redundant for magistrate would be included in the word “judge”. I reject the notion that this court adopted the definitions found in Rule 12.-27(a, b) with municipal court judges in mind and suggest that if the court had meant to include municipal court judges it would have made that clear by adopting a subsection (c) to Rule 12.27 and therein *26defined municipal court judges as it did magistrates in subsection (b) of Rule 12.27.
The present Sec. 27 of Art. V was taken from a proposal made by the Citizens’ Conference on Missouri Courts, which proposal is set forth at 23 J.Mo.Bar 341 (August 1967). That proposal would have completely restructured the court system of Missouri and abolished municipal courts and magistrate courts. A new court — “district court” — would have taken their place. Under-that proposal the judicial system in Missouri would have consisted of district courts, circuit courts, court of appeals, and the supreme court. All judges of all courts would have been required to be lawyers; all would be full-time positions and paid by the state; and all would have been subject to the “nonpartisan court plan”. “Justices” was the title given to members of the supreme court.
In this context, the Citizens’ Conference proposal with reference to a committee (commission) on retirement, removal and discipline used the terminology that the committee would receive and investigate all requests and suggestions for “retirement for disability, and all complaints concerning misconduct of justices, judges and members of judicial commissions or of the committee.” (Emphasis added.) Sec. 25A of the proposed Article, 23 J.Mo.Bar 346 (Augst 1967). If the Citizens’ Conference proposal had been adopted, the words “justices and judges” would have included the entire judiciary in Missouri.
Subsection B of Sec. 25 of the proposed article referred to retirement for disability and, inter alia, provided that it applied to “any justice or judge of any court . . ” Subsection C of the same section pertained to removal or discipline and applied to “any justice or judge of any court . . . .”
Senate Joint Resolution 16 (SJR 16) introduced in the 75th General Assembly (1969) proposed the repeal of several sections of Art. V, Constitution of Missouri, and the adoption of a number of new sections, but it did not abolish municipal courts or magistrate courts. The only reference in SJR 16 to municipal courts is found in Sec. 1 wherein it is stated that municipal courts are one of the courts in which the judicial power of the state is vested. The reference to municipal corporation courts was not new in 1970. It was part of Art. VI, Sec. 4, Const. of Mo.1875, and Art. V, Sec. 1, Const. of Mo.1945, and was simply carried forward into Art. V, Sec. 1, by the 1970 amendment proposed by the legislature.
Art. V sets forth the qualifications for jtidges of the supreme court, court of appeals, circuit courts, probate and magistrate courts, as well as specifying their terms of office, manner of selection, jurisdiction of each court, except municipal courts, and numerous other provisions regarding judges and courts. There are no provisions relating to municipal court judges anywhere in Art. V.
As introduced, the only place that Sec. 27 of SJR 16 referred to magistrates was in subsection 2 which is solely concerned with disability retirement. Subsection 3 concerning discipline did not refer to magistrates. The Senate Committee Substitute for SJR 16 (SCSSJR 16) added the words “or magistrate” following the word “judge” every place the word “judge” appeared. This amendment to SJR 16 enlarged the scope of Sec. 27 by referring to magistrates so as to include magistrate judges in all of the provisions of Sec. 27 and not to restrict its application as to magistrate judges solely to disability.
If the word “judge” or the phrase “judge of any court” by itself included magistrate judges, there would have been no reason to amend SJR by adding the word magistrate.
In order for the words “judges” or “judge of any court” to be construed to include municipal court judges, one must say that, as originally introduced, all of the provisions of Sec. 27 of SJR 16 applied to judges of the supreme court, court of ap*27peals, circuit courts, and municipal courts, but only subsection 2 relating to disability retirement applied to magistrate judges, for it was only in subsection 2 that “magistrate” appears, and that word was significantly absent from all other provisions of Sec. 27 of SJR 16.
The principal opinion concludes that Sec. 27 of Art. V applies to municipal court judges because of the use of the words “judge” and “judge ... of any court”. As stated supra, in order to do so, that opinion must and does ignore the fact that the same or similar facially all-inclusive terminology is used in other provisions of Art. V and has never been construed or considered as applying to municipal court judges. That Art. V has never been considered as applying to municipal court judges is pointed out in an article by T. E. Lauer, Associate Professor of Law, University of Missouri, entitled, “Prolegomenon to Municipal Court Reform in Missouri", 31 Mo.L.Rev. 69 (1966), in connection with Art. V, Secs. 24 and 25, Mo. Const.1945. Amendments to these two sections were also adopted in 1970 at the same election that Sec. 27 was adopted.
Art. V, Sec. 24, provides in part: “No judge or magistrate shall receive any other or additional compensation for any public service, or practice law or do law business, [except probate judges during their present term].” (Words in brackets deleted by the 1970 amendment.) “The fees of all courts, judges and magistrates shall be paid monthly into the state treasury or to the county paying their salaries, [as provided by law]”. (Emphasis added.) (Words in brackets added by the 1970 amendment.)
Art. V, Sec. 25, as amended 1970, provides in part: “Every judge and magistrate shall be licensed to practice law in this state, except that probate and magistrate judges now in office may succeed themselves without being so licensed.” (Emphasis added.)
Even though the language of Secs. 24 and 25 is practically identical to and just as facially all-inclusive as the language in Sec. 27, the fact of the matter is that municipal judges are not considered as being within the purview of Secs. 24 and 25. They are not, perforce the constitution, required to be lawyers. They can and do, if they are lawyers, practice law. They do not remit fees to the state or county treasury. “[A] 11 courts” as used in Sec. 24 does not apply to municipal courts.
The general assembly knew that Secs. 24 and 25 of Art. V, Mo.Const.1945, did not apply to municipal courts and judges thereof when it adopted SCSSJR 16 for submission to the people. This is obvious because the 75th general assembly that approved for submission to the people the Art. V amendments also enacted Secs. 80.260, 80.-270, 98.500 and 98.510, RSMo 1969, V.A.M.S. Secs. 80.260 and 98.500 require municipal judges in cities of the fourth class and incorporated towns and villages located in a county of the first class with a charter form of government to be lawyers. At that time the only county in the state that qualified was St. Louis County. Secs. 80.260, 80.270, 98.500 and 98.510 allow the mayor of cities of the fourth class and require the chairman of the board of trustees of incorporated towns outside counties of the first class with charter forms of government to serve as judge of the municipal court even though they are not lawyers.
There are about 882 incorporated cities, towns, and villages listed in the Official Manual of Missouri 1973-1974, p. 1225, of which 712 are outside of counties of the first class with a charter form of government (now St. Louis County and Jackson County), and therefore are not required to have a lawyer for a municipal judge. In these cities, towns and villages, the mayor or the chairman of the board of trustees, as the case may be, is authorized by statute to serve as municipal judge.1
*28And even in fourth-class cities and towns or villages located within a county of the first class with a charter form of government a lawyer who is appointed as municipal judge can also serve as municipal judge of other fourth-class cities and towns or villages and be paid by both municipalities for such service under Secs. 80.260 and 98.500 and practice law even though a literal reading of Art. V, Sec. 24, prohibits any “judge” from so doing.
Although subsection 2 of Art. V, Sec. 27, relating to the commission’s power with respect to retirement of judges for disability is not the subject of this case, it is noted that the commission can cause “any judge or magistrate . . . ” to be retired for disability. “A judge or magistrate so retired shall receive one-half of his regular compensation during the remainder of his term of office.” A fortiori — Does the commission on retirement, removal and discipline have the power to cause the retirement for disability of municipal court judges in this state and require the city, town or village to pay the retired judge one-half his pay for the remainder of his term? The provisions of subsection 2 of Art. V, Sec. 27, are mentioned because the reference to judges in that subsection is just as facially all-inclusive there as it is in subsection 3 of Sec. 27 of Art. V, and there is nothing to indicate nor do I believe it was intended that the commission could require a city, town or village to pay the municipal judge one-half his pay for the remainder of his term.
The foregoing is set forth in order to show that the word “judge” as used in Art. V has never meant the person who presides over municipal courts.
In Rathjen v. Reorganized School District R-II, 365 Mo. 518, 284 S.W.2d 516 (banc 1955), this court said: “One of the rules for interpreting the meaning of words in a constitution is that: ‘In the absence of a contrary intention the same meaning attaches, or is presumed to attach, to a given word or phrase repeated in a constitution, wherever it occurs therein.’ 16 C.J.S., Constitutional Law, § 19b, p. 60.”
There is simply nothing in Sec. 27(3) of Art. V to indicate an intent to ascribe to the word “judge” any different meaning that what “judge” means in all other sections of Art. V. Therefore, under Rathjen v. Reorganized School District R-II, supra, the word “judge” in subsection 3 of Sec. 27 should be afforded the same meaning as the word “judge” has in the other sections of Art. V of our constitution which does not encompass municipal court judges.
The two California cases cited in the principal opinion do not, in my opinion, support a conclusion that, under the Mis*29souri constitution, the commission has jurisdiction of complaints against municipal court judges. No question of jurisdiction of the California commission was involved in those cases. Art. 6, Sec. 8, Calif.Const., creates a commission on judicial qualification and requires that one of the members of that commission be a municipal court judge. That is not the case in Missouri. The clear import of Art. 6, Sec. 8, supra, is that municipal court judges are subject to the jurisdiction of the California disciplinary commission.
I do not think it is judicially sound to ascribe one meaning to the word “judge” in all sections of Art. V except Sec. 27(3) and a different meaning to the same word in Sec. 27(3) without any indication that such a different meaning was intended by the legislature which proposed the amendment.
The respondent was appointed by the mayor of St. Louis pursuant to Art. VIII, Sec. 1, of the City Charter and is subject to removal under Art. VII, Sec. 1, of the Charter. In addition to the City Charter provision, Secs. 558.110 and 558,130, RSMo 1969, V.A.M.S., afford another method of removing a municipal judge from office, cumbersome though it may be. See State v. Grassle, 74 Mo.App. 313 (1898).
If the general assembly believes that additional or different provisions should be made for the removal or discipline of municipal court judges, it has the authority to so provide by law. Art. VII, Sec. 4, Mo. Const. 1945.
It may be that the general assembly would want to adopt provisions similar to Art. V, Sec. 27, or provide for a method more local in character and similar to that appearing in Art. XIII, Sec. 396, of the Kansas City Charter, or some other procedure with reference to removal and discipline of municipal court judges. One would expect that whatever procedure is adopted would take into account the fact that there are over 800 incorporated cities, towns and villages in this state and that the commission under Art. V, Sec. 27, consists of only six persons who work without compensation and virtually without staff.
For the foregoing reasons I believe the commission was without constitutional jurisdiction in this case.
Assuming jurisdiction in the commission, I agree with the recommendation of the commission and concur in the discipline assessed in the principal opinion.

. In a published report entitled, “A Survey of Missouri's Municipal Courts”, conducted by The Missouri Municipal and Magistrate Judges Association in cooperation with The *28Missouri Bar, Missouri Division of Highway Safety, and the University of Missouri Extension Division, during 1970-1971, the following appears at the beginning of Chapter II, “THE JUDGE”, p. 18:
“What is a judge? Almost any intelligent response to this question would have to include the qualification that a judge be someone ‘learned in the law’. However, this survey of Missouri’s municipal and police courts indicates that while knowledge of the law might be considered to be a prime requisite for a judge, in actual practice in Missouri the municipal judge who is ‘learned in the law’ is an exception rather than the rule.
“Of the 330 municipal or police judges who responded to the survey, only 69 were lawyers. The occupations of the other 261 ranged the gamut through 113 different occupations; from cook to college professor; from barber to banker; from meat cutter to minister; and from plumber to physician. Included were occupations presenting such obvious conflicts of interest with the judicial position as policeman, chief deputy constable, and security patrolman.
“Those who are surprised to learn that Missouri’s municipal judges are not all ‘learned in the law’, may be even more interested to learn what the general educational level of the judges is. Of the 330 judges replying to the survey questionnaire, only 90% said they had completed grade school; 66% said they had completed high school; and while 40% said they attended at least one year of college, only 27% had completed four years or more of college work. This 27% included the lawyer-judges which accounts for 21% of the total number, leaving only 6% of the 261 nonlawyer judges having a college education.”